Citation Nr: 0820704	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-42 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with equinus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965 
and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, which denied the benefit sought.  
The veteran disagreed with this decision in October 2003.  He 
perfected a timely appeal in December 2004 and requested a 
Travel Board hearing.  In January 2005, the veteran withdrew 
his Travel Board hearing request and instead requested a 
videoconference Board hearing which was held in January 2006.

In March 2006, the Board denied the veteran's appeal.  He 
timely appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Order, the Court 
remanded the Board's March 2006 decision pursuant to a Joint 
Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion, both parties requested remand of the 
Board's March 2006 decision to consider whether, in light of 
the veteran's lay statements concerning an in-service foot 
injury and continuity of foot symptomatology during active 
service, a VA examination was warranted.  VA also was 
directed to attempt to obtain in-service treatment records 
for foot injuries in 1966 at Fort Banks, Massachusetts, and 
in 1967 at Fort Bliss, Texas.  A review of the claims file 
shows that the veteran also has reported being treated for 
foot injuries in 1963 at Fort Banks, Massachusetts, and in 
1968 at Fort Bliss, Texas.  Because the Board is bound by the 
Court's February 2008 Order granting the Joint Motion, a 
remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for bilateral pes planus with 
equinus since his separation from active 
service.  Specifically, ask the veteran to 
identify the year in which he was treated 
for foot injuries at Fort Banks, 
Massachusetts, and at Fort Bliss, Texas.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Contact the National Personnel Records 
Center in St. Louis, Missouri (NPRC), and 
request that NPRC attempt to obtain copies 
of the veteran's in-service treatment 
records for foot injuries from Fort Banks, 
Massachusetts, in 1963 or in 1966, and 
from Fort Bliss, Texas, in 1967 or in 
1968.  If such records do not exist, or if 
NPRC does not have them, then NPRC should 
so state in its response.  Any service 
medical records obtained from NPRC should 
be included in the claims file.  A copy of 
any negative response(s) also should be 
included in the claims file.

3.  Schedule the veteran for VA 
examination(s) to determine the nature and 
etiology of his claimed bilateral pes 
planus with equinus.  The claims folder 
must be made available to the examiner(s) 
for review.  Based on the examination and 
review of the record, the examiner(s) 
should be asked to determine whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed bilateral pes planus with 
equinus is related to active service.  

4.  After completion of the foregoing, 
readjudicate the claim of service 
connection for bilateral pes planus with 
equinus.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



